,-,


            THE     TTORNEY        GENERAL
                      OFTEXA~




Honorable John C. Marburger
County Attorney
Fayette County
La Grange, Texas
Dear Sir:           Opinion No. O-5452
                   Re:   Is It a violation of Article 432,
                         Penal~Oode, for a county commissioner
                         to employ a person whose father is a
                         first cousin of the mother of the
                         county judge?
This will acknowledge receipt of your letter of reoent date
requesting our opinion the above stated question.
    Article 432 of the Penal Code ,provides as follows:
    PNo officer ,ofthis State or any officer of any district,
    county, city, precinct, school district, or other
    municipal subdivision of this State, or any officer or
    member of any State, district, county, oity, school
    district or other municipal board, orejudge of any court,
    created by or under authority of any general or special
    law of this State, or any member of the Legislature, shall
    appoint, or vote for, or confirm the appointment to any
    office, position, clerkship, employment or duty, of any
    person related within the second degree by affinity or
    within the third degree by consanguinity to the person
    so appointing or so voting, or to any other member of
    any,such board, the Legislature, or court of'which such
    person so appointing or voting may be a membe,r,when the
    salary, fees or compensation of such appointee is to be
    paid for, directly or indirectly, out of or from public
    funds or fees of office of any kind or character what-
    soever."
Artiole 433 of the Penal Code sets,forth names of those to
whom the inhibitions of this law apply and included therein
are members of the commissioners* court.
By the provisions of the nepotism law, members of the
oommissioners* aourt are prohibited from appointing to any
employment any person who is related to any member on such
Hon. John C. Marburger, page 2 O-5452


court withFn the degrees so specified therein when the
compensation for such employment is to be paid~fro~,.publ~c,.
funds. A county judge is a member of the com&s%%~ners*
court. Article V, Section 18, Constitution of Texas,
According to the ciroumstanoes embraced in your question,
the person desired to be employed by the county commissioner
and who we presume is to be paid from public funds, is related
to the county judge within the third degree by consanguinity,
and thus is within the inhibitions of Article 432, supra.
We,therefore, answer your question in the affirmative.
                               Yours very truly
                         ATTORlWY GRNKRAL OF TEXAS
                          s/ Fred C. Chandler

                          BY
APPROVED JULY 26, 1943             Fred C. ChandIer
s/ Grover Sellers                         Assistant
FIRST ASSISTANT
ATTORNEY GENERAL
                         s/ Robert O.'Kokh
                         BY         Robert 0. Koch
ROK:db/og